Citation Nr: 1437143	
Decision Date: 08/19/14    Archive Date: 08/27/14

DOCKET NO.  11-06 520	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUE

Entitlement to service connection for post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Y. Venters, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1989 to April 1993.

This matter originally came before the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO).

In August 2013, the Veteran testified before the undersigned Veterans Law Judge via videoconference technology; a transcript of the hearing is of record.

In December 2013, the Board remanded the case for additional development.  After completion of the requested development, the case has been returned to the Board for the purpose of appellate disposition.  The RO is found to have complied with the Board's remand instructions.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

WHEN THIS CASE WAS PREVIOUSLY BEFORE THE BOARD, THE BOARD REOPENED AND REMANDED THE ISSUE.  THE BOARD DID NOT GRANT THE ISSUE ON APPEAL.  ACCORDING TO THE RO DECISION, THE RO MERELY IMPLEMENTED A GRANT BASED UPON A BVA DECISION.  

THE BVA DID NOT GRANT THE ISSUE AND THE DOCUMENT REFERENCED BY THE RO AS A BVA DECISION DOES NOT EXIST.  BASED UPON THE DATE, THE DOCUMENT APPEARS TO BE A STATEMENT BY THE REPRESENTATIVE.

WHETHER ON-GOING MISLABELING PROBLEMS WITHIN THE VBMS SYSTEM IS RELATED TO THE EVENT IS A MATTER FOR THE AOJ TO ADDRESS.  HOWEVER, THE LAST DOCUMENT FOR REVIEW WITHIN THE VBMS SYSTEM IS A GRANT. 





FINDING OF FACT

The claim of entitlement to service connection for a PTSD was granted by the RO in an August 2014 rating decision, which represented a full grant of the benefit sought; therefore, there is no longer a case or issue in controversy.


CONCLUSION OF LAW

The Board lacks jurisdiction over the issue of entitlement to service connection for PTSD because the issue has been rendered moot.  38 U.S.C.A. §§ 7104, 7105 (West 2002); 38 C.F.R. §§ 19.7, 20.101, 20.200, 20.202 (2013).




REASONS AND BASES FOR FINDING AND CONCLUSION

In December 2013, the Board reopened the Veteran's claim for entitlement to service connection for PTSD due to new and material evidence being submitted into the record.  Having reopened the claim for benefits, the Board remanded the claim for further development.  Subsequently the Veteran was afforded a VA psychiatric examination in January 2014, where the examiner reviewed the claims folder in conjunction with examining the Veteran.  In a rating decision in August 2014 the RO granted service connection for PTSD, noting that it was a full grant of the benefit sought.  Thus, the issue of entitlement to service connection for PTSD has been rendered moot, and that issue is no longer in appellate status.  See Baughman v. Derwinski, 1 Vet. App. 563, 566 (1991).  Accordingly, the claim must be dismissed.



ORDER

The appeal is dismissed by the Board for lack of jurisdiction.





____________________________________________
H.N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


